                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

TAMMY HORTON,                                      )
                                                   )
                             Plaintiff,            )
                                                   )      JUDGMENT IN A CIVIL CASE
v.                                                 )      CASE NO. 5:16-cv-945-D
                                                   )
THE METHODIST UNIVERSITY, INC.,                    )
                                                   )
                             Defendant.            )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendant's motion
for summary judgment [D.E. 34], GRANTS defendant's motion to seal [D.E. 46], and GRANTS
defendant's motion for leave to file [D.E. 47]. Additionally, the court GRANTS IN PART
defendant's first motion to strike [D.E. 59] and GRANTS defendant's second motion to strike
[D.E. 75]. Defendant may. file a motion for costs in accordance with the Federal Rules of Civil
Procedure and this court's local rules.



This Judgment Filed and Entered on January 24, 2019, and Copies To:
Ann M. Paradis                                     (via CM/ECF electronic notification)
Christopher P. Raab                                (via CM/ECF electronic notification)
Daniel McPherson Nunn                              (via CM/ECF electronic notification)




DATE:                                              PETER A. MOORE, JR., CLERK
January 24, 2019                                   (By) /s/ Nicole Sellers
                                                    Deputy Clerk
